Citation Nr: 1044751	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), from August 29, 2003.

2.  Entitlement to an initial rating in excess of 50 percent for 
PTSD, from August 20, 2008.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for shrapnel wounds of the 
neck.

6.  Entitlement to service connection for numbness of the left 
arm and hand.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to service connection for a left leg disability, 
claimed as numbness.

9.  Entitlement to service connection for a right leg disability, 
claimed as numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to October 1970 
and from July 1974 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2009, the Veteran and his sister testified before the 
undersigned at the RO.  A transcript of the hearing is associated 
with the claims file.

By rating action in September 2008, the 30 percent evaluation for 
PTSD was increased to 50 percent, effective from August 20, 2008.  
As this increase represents less than the maximum available 
benefit, it does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).  Accordingly, the Board will proceed with 
appellate review of the propriety of the assigned ratings.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Since the August 29, 2003, effective date of the award of 
service connection, the Veteran's PTSD has been manifested by 
severely impaired sleep, near-continuous depression, suicidal 
ideation, hypervigilance, hyperstartle, mildly impaired thought 
processes, severe social isolation, and little contact with 
acquaintances and family; this results in occupational and social 
impairment with deficiencies in most areas but fails to result in 
total occupational and social impairment.

2.  In October 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that a withdrawal of the appeal on the issues of entitlement to a 
rating in excess of 20 percent for degenerative joint disease of 
the lumbar spine, entitlement to service connection for shrapnel 
wounds of the neck, numbness of the left arm and hand, left 
shoulder disability, a left leg disability, and a right leg 
disability, is requested.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a 70 
percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
appellant on the issues of entitlement to a rating in excess of 
20 percent for degenerative joint disease of the lumbar spine, 
entitlement to service connection for shrapnel wounds of the 
neck, numbness of the left arm and hand, left shoulder 
disability, a left leg disability, and a right leg disability, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In correspondence dated in September 2003, April 2005, and May 
2008, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.159(b) (2010).  Specifically, the RO notified the Veteran of 
the information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to provide; 
and information and evidence that the Veteran was expected to 
provide.  The RO also notified the Veteran of the rating criteria 
applicable to his disability.  In any event, the Veteran's PTSD 
claim arises from an appeal of the initial evaluation following 
the grant of service connection  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under the VCAA.

Additionally, VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 
38 C.F.R. § 3.159(c) (2010).  VA and private treatment records 
have been associated with the claims file.  All identified and 
available treatment records have been secured.  Furthermore, the 
Veteran has been medically evaluated in conjunction with his 
claim.  Thus, the duties to notify and assist have been met.

II.  Analysis - PTSD

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In this case, the Veteran's PTSD is rated 30 percent disabling 
prior to August 20, 2008, and 50 percent disabled thereafter.  
The rating for the Veteran's PTSD has been assigned pursuant to 
Diagnostic Code 9411.  The criteria for rating the Veteran's 
disability are set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating disorders.  
See 38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often) chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood due to such symptoms 
as suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a work-
like setting), or an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and memory 
loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

A September 2003 VA outpatient treatment record shows that the 
Veteran only slept one to two hours at a time.  He had recurrent 
dreams.  He felt depressed and anxious and he isolated himself.  
He described trouble concentrating, memory loss, hypervigilance, 
and hyperstartle response.  In the past, the Veteran responded 
with violence when someone had approached him from behind.  He 
denied suicidal or homicidal ideation.  The Veteran was oriented 
with a dysphoric mood and congruent affect.  His thought process 
was organized, and he denied delusions and hallucinations.  The 
Veteran reported some occasional nonpsychotic paranoia.  
Judgment, insight, and memory were intact.  Following 
examination, the Veteran's diagnoses were PTSD and depressive 
disorder.  His GAF score was 61-70.

In an October 2003 written statement, the Veteran indicated that 
he had trouble controlling his temper and startled easily.  He 
had trouble with relationships and had no close friends.  He had 
been divorced twice and spent much time alone.  He described 
symptoms of becoming upset and experiencing light-headedness and 
shortness of breath.  He lost interest in things he had 
previously enjoyed.

In November 2003, the Veteran underwent VA examination.  He 
reported that he worked as a housekeeper at a VA facility and 
reported that he "loves it."  His job was largely stress-free, 
and he enjoyed interacting with the elderly veterans.  He denied 
any significant employment-related problems.  He had close 
relationships with his son, daughter, and siblings.  He had very 
few friends and some acquaintances at work.  He socialized only 
rarely and was quite reclusive.  He had very few hobbies and no 
longer pursued activities he once enjoyed, such as fishing.  The 
Veteran reported that he was extremely irritable and admitted to 
violence at times to deal with his temper.  He was casually 
dressed, and his speech was generally unremarkable.  He endorsed 
nightmares.  His thinking, orientation, and affect were normal.  
There was no significant depression or anxiety.  He denied 
suicidal or homicidal ideation, obsessions, and compulsions.  
Insight and judgment were fair.  The diagnosis was PTSD, and the 
GAF score was 67.

In a March 2005 written statement, the Veteran reported 
difficulty concentrating and trouble with memory.  While he had a 
good relationship with his children, he stated that this was only 
because he moved 750 miles away from them.  He saw his son once 
in three years and his daughter twice in that same time period.  
The visits were difficult, and he was largely estranged from his 
children.  He stated that he often told therapists what he 
thought they wanted to hear because it hurt his feelings to admit 
the truth.  He described his dog as his best friend.

In an August 2005 document, the Veteran's employer indicated that 
he retired on disability on July 23, 2005.

A June 2005 VA outpatient record shows that the Veteran reported 
nightmares, along with depression and anxiety.  His mood was 
depressed with a normal range of affect.  The GAF score was 60.

In a September 2005 VA treatment record, the Veteran reported 
that he experienced increased intrusive thoughts.  He denied 
suicidal thought but also stated that he wished he was dead and 
did not feel like living anymore.  His GAF was 50.

A December 2005 VA outpatient record reflects reports of 
increased intrusive thoughts, anxiety, depression, insomnia, and 
nightmares.  A GAF score of 50 was assigned.

In February 2006, the Veteran underwent VA examination.  He no 
longer worked and was socially isolated, rarely leaving his 
house.  His sister brought groceries and helped manage his 
affairs.  He had few, if any, friends.  He had very few hobbies 
or interests.  On examination, speech was relatively 
unremarkable.  Thinking was logical and goal-directed.  Cognitive 
ability seemed to be grossly intact.  His mood was depressed, and 
he appeared to be in an appreciable amount of psychological 
distress.  He denied suicidal or homicidal ideation or any 
psychotic symptoms.  The examiner agreed with the Veteran that 
his symptoms had worsened since his last examination.  He 
reported hypervigilance, avoidance, and social isolation.  He had 
problems sleeping and reported an increased issue of 
preoccupation with his Vietnam experiences.  Little, if anything, 
gave him any pleasure.  The Iraq War and the Veteran's increased 
physical issues seem to relate to his increase in PTSD 
symptomatology.  He had severe symptoms of depression.  The 
examiner indicated that the Veteran was appreciably worse with 
regard to his overall emotional difficulties and emotional 
functioning when compared to the last time he saw this examiner.  
The examiner indicated that the Veteran's increased depression 
was due to his PTSD and also due to his increased physical pain 
and inability to work, which affected his self esteem.  The 
diagnoses were PTSD and major depressive disorder, and the GAF 
score was 50.

A May 2006 private treatment record shows that the Veteran 
experienced panic attacks and suicidal thoughts.

A December 2006 VA treatment record shows increased symptoms and 
a GAF score of 46.

In a February 2007 written statement, the Veteran described 
auditory hallucinations and social isolation.

A June 2007 VA outpatient record shows that the Veteran seldom 
left his house, but instead stayed inside brooding.  Intensifying 
intrusive thoughts, nightmares, and insomnia were reported.  His 
GAF score was 45.

A September 2007 VA treatment record shows a GAF score of 42.

An April 2008 VA outpatient treatment record shows continued 
complaints of flashbacks, nightmares, intrusive thinking, 
avoidance, isolation, hypervigilance, poor temper control, guilt, 
and anhedonia.  The Veteran denied suicidal or homicidal 
ideation.  Other than a bland mood, he was nearly normal as to 
all symptoms.  The GAF score was 55.

A May 2008 VA treatment record shows reports of continued 
depression related to his VA benefits.  The Veteran was dressed 
appropriately.  His speech was somewhat pressured, and his mood 
was reported to be somewhat depressed and noted to be less 
dysthymic.  His affect was constricted.  The Veteran's thoughts 
processes were tangential and circumstantial but goal-directed.  
Thought content was within normal limits.  The Veteran denied 
suicidal or homicidal ideation, and there was no evidence of 
hallucinations or delusions.  No memory or concentration problems 
were noted.

In a subsequent May 2008 VA outpatient record, the Veteran 
reported continuing transient suicidal ideation, with the 
frequency remaining the same for years.  He reported some 
increased socialization with family and others.  He continued to 
struggle with anxiety and nervousness.

In August 2008, the Veteran underwent VA examination.  He 
reported feeling extremely depressed.  He had limited contact 
with his family and saw his children once in the last two years.  
He had no friends and he isolated himself.  He also had no 
hobbies.  The Veteran demonstrated jumpiness when the examiner's 
telephone rang.  On examination, the Veteran was appropriately 
groomed and dressed.  His speech was spontaneous, and his 
attitude was cooperative.  His affect was constricted, and his 
mood was depressed.  Orientation was normal, and thought process 
and content was unremarkable.  The Veteran demonstrated no 
delusions or hallucinations.  Judgment and insight were intact.  
He reported severely impaired sleep.  He had inappropriate 
behavior, in that he was very jumpy and could be violent if 
startled.  He reported three to four panic attacks per day that 
included shortness of breath and headaches.  He reported suicidal 
ideation but no intent and had no history of attempts.  The 
Veteran's memory was normal.  The diagnoses were PTSD and major 
depression.  The GAF score was 40.  The examiner opined that 
there was total occupational and social impairment due to PTSD 
signs and symptoms.  He indicated that the Veteran has distant 
relationships with his family, no hobbies, and no enjoyable 
activities.  He reacted violently during stress or surprise and 
felt that he was unable to work.

In May 2009, the Veteran testified before the undersigned.  He 
indicated that he stopped working in April 2005 due to his PTSD 
and his back.  He had severe sleep problems, which included 
nightmares.  He was hypervigilent and had a couple of hundred 
weapons in his house.  He further reported hallucinations.  He 
described incidents when he attempted to act violently toward 
other people.  The Veteran also described panic attacks and he 
had trouble with short-term memory.  The Veteran's sister 
testified that he isolated himself.  While they held family 
gatherings, the Veteran did not attend as much anymore.

Based on the evidence of record, the Board concludes that the 
Veteran's PTSD warrants a 70 percent rating since the effective 
date of the grant of service connection, August 29, 2003.

Specifically, the Board finds that the Veteran began 
demonstrating symptoms commensurate with a 70 percent rating at 
least as early as a June 2005 VA outpatient treatment record 
showing significant depression and anxiety with a GAF score of 
60.  According to DSM-IV, a GAF score of 51-60 denotes moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  As such, the Board finds that the Veteran 
demonstrates the criteria associated with a 70 percent disability 
rating at least as early as this VA record.

Furthermore, the Board finds that it appears that the November 
2003 VA examination report does not represent all of the 
Veteran's symptoms.  Specifically, the examiner indicated that 
there was no significant depression or anxiety.  However, medical 
evidence dated in September 2003 shows that the Veteran 
complained of both of these symptoms, along with symptoms of 
trouble concentrating, memory loss, hypervigilance, and 
hyperstartle, all of which were not noted in the November 2003 VA 
examination report.  As such, the Board finds that, while the 
Veteran was assigned a GAF score of 67 during that examination, 
it was not as comprehensive and representative of the Veteran's 
symptomatology as the subsequent February 2006 VA examination 
report, which clearly shows evidence of symptoms warranting an 
increase to a 70 percent rating and a GAF score of 50.  The DSM-
IV indicates that a GAF score of 41-50 denotes serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

Subsequent records show that the Veteran reported suicidal 
ideation, near-continuous depression, impaired impulse control, 
disturbances in mood, work, and family relations, and an 
inability to establish and maintain effective relationships.  The 
Veteran essentially asserted that he has no friends, isolates 
himself almost entirely, and has little contact with family.  The 
Board finds these statements to be credible.

Therefore, the Board finds that, from the August 29, 2003, 
effective date of the grant of service connection, the Veteran's 
PTSD warrants a 70 percent rating.  To this extent, the Veteran's 
claim is granted.

The Board further finds that at no point during the entire appeal 
period has the Veteran's PTSD manifested in symptoms the 
approximated the criteria associated with a 100 percent rating.  
Specifically, the Veteran did maintain some contact with one 
sister and occasionally with his children.  While he reported 
some problems with memory, there was none shown on examination 
and no evidence of memory loss to the extent associated with the 
100 percent rating.  While a May 2008 VA outpatient record shows 
some impairment in thought processes, his thinking was also noted 
to be goal-directed.  Therefore, gross impairment is not shown.  
The Veteran was consistently oriented and was never shown to have 
a problem with maintaining his hygiene.  Moreover, despite some 
transient suicidal thinking and some thoughts of violence toward 
others, the record does not show the Veteran to be a persistent 
danger to himself or others.

While the August 2008 VA examiner commented that total 
occupational and social impairment was shown, the examination 
report shows that this is not the case.  The Veteran was 
appropriately groomed and dressed, and his speech, attitude, 
attention, thought processes, and orientation were normal.  
Judgment and insight were intact.  Memory was normal.  He had 
distant relationships with his family; however, in May 2009, his 
sister testified on his behalf during the hearing.  She indicated 
that the Veteran did not attend as many family events as he used 
to.  However, that suggests that he did attend some.  As such, 
the Board finds that, regardless of the examiner's specific 
notation, total occupational and social impairment has not been 
shown.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 70 percent but no higher rating for PTSD 
since the effective date of the grant of service connection.  As 
the Veteran's disability remained essentially consistent 
throughout the appeal period, a staged rating is not warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Board 
has applied the benefit-of-the doubt doctrine in determining that 
the criteria for an initial 70 percent rating are met, but finds 
that the preponderance of the evidence is against assignment of 
any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability. Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected PTSD, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disorder. As the rating schedule is adequate to 
evaluate the disability, referral for extraschedular 
consideration is not in order.


III.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without the 
express written consent of the appellant.  See 38 C.F.R. § 
20.204(c) (2010).  The appellant has withdrawn his appeal with 
respect to the claims of entitlement to a rating in excess of 20 
percent for degenerative joint disease of the lumbar spine, 
entitlement to service connection for shrapnel wounds of the 
neck, numbness of the left arm and hand, left shoulder 
disability, a left leg disability, and a right leg disability.  
Accordingly, there remain no allegations of errors of fact or law 
for appellate consideration as to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal and they 
are dismissed without prejudice.


ORDER

A 70 percent rating for PTSD is granted, effective from August 
29, 2003, subject to the laws and regulations governing the 
payment of VA benefits.

The appeal with respect to the claims of entitlement to a rating 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine, entitlement to service connection for shrapnel 
wounds of the neck, numbness of the left arm and hand, left 
shoulder disability, a left leg disability, and a right leg 
disability, is dismissed.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, the 
Board finds that a remand is necessary.  Pursuant to the 
September 2008 RO rating decision that increased the Veteran's 
evaluation for PTSD and this decision, the Veteran now meets the 
schedular criteria for consideration for a TDIU, since he has a 
combined 80 percent rating with PTSD rated 50 percent.  38 C.F.R. 
§ 4.16(a) (2010).

The Veteran has asserted that he has been unable to work since 
April 2005.  There are several medical records that reference the 
Veteran's employability.  Specifically, during the August 2008 VA 
examination, the Veteran reported that he left his employment due 
to back and leg problems.  However, he then contended that his 
unemployment was due to his mental disorder.  While the examiner 
commented that the Veteran had total occupational and social 
impairment due to PTSD, he also indicated that the Veteran did 
not feel that he was able to work.  The examiner himself did not 
provide that opinion.  

There is no definitive opinion of record as to whether the 
Veteran is unemployable solely due to his service-connected 
disabilities.  For reference, the Veteran is service connected 
for PTSD (rated 70 percent disabled); folliculitis with actinic 
keratosis, xerosis, squamous cell and basal cell carcinomas and 
tinea pedis, bilateral (rated 30 percent disabled); degenerative 
joint disease of the lumbosacral spine (rated 10 percent disabled 
prior to January 7, 2006 and 20 percent thereafter); calluses of 
the feet with a history of plantar warts (rated 10 percent 
disabled); maxillary sinusitis (rated 10 percent disabled); and a 
shrapnel wound to the back (rated noncompensable).  The Board 
finds that a remand is necessary to afford the Veteran a VA 
examination to determine whether he is unemployable solely due to 
his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination in order to 
determine whether it is at least as likely as 
not (50 percent or greater likelihood) that 
the Veteran's service-connected disabilities 
alone are sufficient to preclude 
substantially gainful employment in light of 
his professional qualifications and 
employment history.  Age cannot be considered 
in rendering the requested opinion.  A 
rationale for all opinions and conclusion 
should be provided, and the examination 
report must indicate whether the claims file 
was reviewed in conjunction with the 
examination.

For reference, the Veteran is service 
connected for PTSD; folliculitis with actinic 
keratosis, xerosis, squamous cell and basal 
cell carcinomas and tinea pedis, bilateral; 
degenerative joint disease of the lumbosacral 
spine; calluses of the feet with a history of 
plantar warts; maxillary sinusitis; and a 
shrapnel wound to the back.

2.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


